THE COURT.
The lower court dismissed this cause for want of jurisdiction.
[1] A suit upon a rejected claim is not an exercise of probate jurisdiction. The action is upon the contract and venue is determined as in other civil cases. (McLean v. Crow,88 Cal. 644, 647 [26 P. 596]; Gallagher v. McGraw, 132 Cal. 601
[26 P. 596].) Such a suit is also recognized as a transitory action. It follows the person of the defendant and may be tried in a county other than that wherein the estate is being probated. (Thompson v. Wood, 115 Cal. 301 [64 P. 1080].)
  The order is affirmed. *Page 504